Opinion by
Porter, J.,
Agreements of the kind disclosed in this case usually come before the courts for interpretation in controversies between the vendor of chattels and creditors of the vendee. Here we are required to construe the agreement as between the original parties to it.
The form of the contract is one of hiring or bailment, but the parties evidently intended that the event should be an absolute purchase: Seanor v. McLaughlin, 165 Pa. 154. In construing this contract and in determining the rights and liabilities under it, we must look not so much to form as to substance and intention. The plaintiff under the form of a lease, in effect, sold to the defendant an organ on certain expressed conditions. Payment was to be made in periodic instalments covering a specified period. These instalments were called rent, but as between the original parties they were in fact payments on account of the purchase money. On the failure to pay any instalment the defendant agreed to redeliver the chattel to the plaintiff. On a failure so to deliver the plaintiff had the right to reposses himself of the chattel, should he so desire. In this case the defendant fell into default and did not immediately redeliver to the plaintiff. The plaintiff did not exercise his right to take possession but allowed subsequent defaults to occur, and did not at any time during the running of the con*358tract repossess himself of the chattel. The only construction that can reasonably be placed upon this course of action is that the plaintiff extended the time for the payment of the instalments.
At the expiration of the time when all the instalments should have been paid, the plaintiff was entitled to recover the total ampunt stipulated by the contract to be paid with interest. Failing to immediately demand this,'the organ seems to have remained with the defendant for a considerable time. Being unable to discharge the balance of her indebtedness she avers “ That she surrendered and delivered said organ to said plaintiffs on or about July 31, 1893.” This was a right as well as an obligation under the conditions of the contract.
The affidavit contains the further averment: “ That at the time of the return to said plaintiffs of said organ the same was worth more money than the balance of the contract price.” She further avers that “ She believes and expects to be able to prove that said plaintiffs accepted said organ in full settlement and satisfaction of any claims they might have against her.”
While the affidavit might have been more specific in detail, yet we are satisfied that the averments are sufficiently set forth to prevent the entry of judgment, and we do not regard it as necessary at this' stage of the cause to do more than indicate our views of the contract as above expressed.
The order of the court below discharging the rule for judgment is affirmed.